In a negligence action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Molloy, J.), dated April 28, 1995, as, upon renewal, adhered to its original determination granting the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon renewal, the plaintiffs have failed to raise any triable issues of fact as to whether either of them sustained a serious injury as defined by Insurance Law § 5102 (d). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.